Order filed January 17, 2013




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-01094-CV
                                  ____________

                          SANDRA SMITH, Appellant

                                        V.

   HOUSTON HOUSING AUTHORITY-IRVINTON VILLAGE, Appellee


                   On Appeal from the Co Civil Ct at Law No 1
                             Harris County, Texas
                        Trial Court Cause No. 1022614

                                   ORDER

      The notice of appeal in this case was filed December 7, 2012. To date, the
filing fee of $175.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before , February 1, 2013. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM